DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/18/2022. Claims 1-10 are examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “edge region”, “transition region” and “central region” in line 11-14. However, the volume of each region is not defined. It’s unclear what the exact volume of the magnet is considered “edge region”, “transition region” and “central region”. Appropriate correction is required.
Claims 2-4 recite “edge region”, “transition region” and “central region” in line 11-14. However, the volume of each region is not defined. It’s unclear what the exact volume of the magnet is considered “edge region”, “transition region” and “central region”. Appropriate correction is required.
Claims 7 and 9 recite a Markush Group. Please use the format “selected from the group consisting of A, B and C”. Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Miyata (US 2011/0068651).
Regarding claims 1 and 7, Miyata teaches a gradient Nd--Fe--B magnet comprising: an rectangular-shaped Nd--Fe--B magnet block with a magnetization direction along the width direction T and having two surfaces perpendicular to the magnetization direction (Fig. 3); a Dy or Tb film is deposited to cover all the 6 surfaces of the magnet ([0041] to [0044]; Fig. 3), the Dy or Tb is diffused into said Nd--Fe--B magnet block dividing said Nd--Fe--B magnet block into an edge region, a transition region, and a central region along a plane extending perpendicular to said magnetization direction ([0047]; Fig. 4), the coercivity of the surface which includes the edge region, along the magnetization direction, gradually decreases from one surface to the center region of the magnet ([0054]; Fig. 4).
Miyata does not explicitly disclose that the edge region has a coercivity that remains constant in a direction perpendicular to said magnetization direction. However, in view of the fact that Miyata teaches covering the edges with Dy or Tb and diffusing Dy or Tb from all the surfaces to the inside of the magnet, the same diffusion process as disclosed in instant Specification, one of ordinary skill would expect that the magnet of Miyata to meet the limitation that the edge region has a coercivity that remains constant in a direction perpendicular to said magnetization direction. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  
Regarding claim 2, Miyata discloses transition region has a coercivity that decreases toward the central portion in the direction perpendicular to the magnetization direction and along the magnetization direction ([0044]; Fig. 4), which meets the limitations recited in claim 2.
Regarding claim 3, Miyata discloses that the central region of the magnet has constant coercivity ([0080]; Fig. 4), which meets the limitation recited in claim 3.
Regarding claim 4, Miyata discloses that an average of coercivity at surface is greater than an average of coercivity in transition region which is greater than an average of coercivity in central region (Fig. 4), which meets the limitation recited in claim 4. 
Regarding claim 6, Miyata discloses that the magnet has dimensions: L=18 mm, W=70 mm and T=20 mm ([0060]), which meets the limitation recited in claim 6.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miyata (US 2011/0068651).
Regarding claim 5, Miyata discloses that the magnet has a thickness of 0.1-20 mm ([0047]), which overlaps the recited value in claim 5 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata (US 2011/0068651), as applied to claim 1 above, and further in view of CN’611 (CN 106920611).
Regarding claims 8-10, Miyata does not teach melting Dy powder by laser. CN’611 teaches a method of making a magnet by laser melting Dy powder and discloses that after diffusion heat treatment, the magnet has high coercivity without decreasing Br ([0007] to [0021]). Thus, it would be obvious to one of ordinary skill in the art to melt Dy powder by laser and perform diffusion heat treatment as taught by CN’611 in the process of Miyata in order to make a magnet having high coercivity without decreasing Br as disclosed by CN’611. CN’611 discloses that the Dy amount is 0.5 mass% or less ([0020]), which overlaps the recited amount in claim 9 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
CN’611 discloses that the Dy size is 10-50 µm ([0028]), which meets the limitation recited in claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733